DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5-12, and 15-20 are pending for examination.  Claims 4 and 14 were cancelled in claim amendments filed 07/13/2021.  Claims 3 and 13 were cancelled in claim amendments filed 02/17/2022.
This Office action is FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 2 and 12 recite “…determin[ing] of the potential resolution is performed without human intervention.”  However, the respective independent claims were amended to include this limitation, and nothing else within Claims 2 and 12 further limit the claimed invention.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes: (an) abstract idea(s).

	Claims 1 and 11 recite:
receiving, from a client computer, an alert that indicates an existence of the computer problem;
obtaining, by the processor, data from the client computer that relates to the computer problem;
determining, by the processor without human intervention, a potential resolution based on the obtained data; and
applying, by the processor without human intervention, the determined potential resolution to the client computer, wherein the potential resolution includes at least one from among increasing a cloud infrastructure scale, decreasing a cloud infrastructure scale, reallocating disk space in a memory, and blocking a user account, and wherein the computer problem includes a data throughput rate being excessively low.
	The ‘receiving’ limitation of # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “receiving” in the context of this claim encompasses a person receiving an alert printed on paper.
	The ‘obtaining’ limitation of # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “receiving” in the context of this claim encompasses the person merely gathering data printed on paper.
	The ‘determining’ limitation of # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “receiving” in the context of this claim encompasses performing a mental process (e.g. coming up with a potential resolution) on a generic computer.  See MPEP 2106.04(a)(2)(III)(C).
	The ‘applying’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “applying” in the context of this claim encompasses mere instructions to apply the exception, wherein the potential resolutions and the problem are merely listed and don’t do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’" (MPEP 2106.05(f)).  See also MPEP 2106.04(a)(2)(III)(C).

	Claims 2 and 12 merely further describe the determining step claimed in Claims 1 and 11, respectively.

	Claims 5 and 15 recite:
receiving a communication that includes at least one from among an event that relates to the computer problem and a metric that relates to the computer problem.
	The ‘receiving’ limitation of # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “receiving” in the context of this claim encompasses the person receiving additional data printed on paper.

	Claims 6 and 16 merely further describe the determining step claimed in Claims 5 and 15, respectively.

	Claims 7 and 17 recite:
retrieving, from a database, historical data that relates to previous computer problems and/or resolutions.
	The ‘retrieving’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “retrieving” in the context of this claim encompasses the person receiving additional data printed on paper.

	Claims 8 and 18 merely further describe the determining step claimed in Claims 7 and 17, respectively.

	Claims 9 and 19 recite:
storing the obtained data and a result of the determining of the potential resolution in the database.
	The ‘storing’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “storing” in the context of this claim encompasses the person writing down data and a result on paper.

	Claims 10 and 20 recite:
using at least one machine learning algorithm to predict a future problem based on the stored obtained data, the stored result of the determining of the potential resolution, and the retrieved historical data.
	The ‘using’ limitation of # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “using” in the context of this claim encompasses the person merely using, e.g., simple modeling and/or math in his/her mind (i.e. the human mind being a machine learning vehicle) to think about a potential problem based on data.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite additional generic computing components:
“a processor” (per Claim 11),
“a memory’ (per Claim 11), and
“a communication interface” (per Claim 11)
	The additional generic computing components amount to no more than
components providing mere instructions to apply the exception.  See, e.g., the ‘applying’ limitation of # 4 above, wherein the claimed potential resolutions and the claimed problem are merely listed elements and don’t do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’" (MPEP 2106.05(f)).  When determining whether a claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners may consider the following: (1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished.  The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".  See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015).
	In the instance of Claims 1 and 11, the potential resolution includes at least one from among increasing a cloud infrastructure scale, decreasing a cloud infrastructure scale, reallocating disk space in a memory, and blocking a user account, and the computer problem includes a data throughput rate being excessively low.  Using many different common solution means in the computer art to cover a broad problem such as a data throughput rate being excessively low is the same as the aforementioned ‘apply it’ scenario.
	Accordingly, these additional generic computing components do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea(s) into a practical application, the additional generic computing components amount to no more than components providing mere instructions to apply the exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
	Additionally, for further analysis under step 2B, the Examiner notes, from MPEP 2106.05(d)(II), at least one computer function as well-understood, routine, and conventional function(s) when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQe2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQe2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
	iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQe2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

	For at least the reasoning provided above, Claims 1, 2, 5-12, and 15-20 are patent ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Purushothaman et al. (U.S. Patent Application Publication No. US 2018/0285750 A1), hereinafter “Purushothaman,” further in view of Suit (U.S. Patent No. US 9,354,960 B2), hereinafter “Suit,” and further in view of Klose (U.S. Patent No. US 9,535,776 B2), hereinafter “Klose.”  Suit was cited in the PTO-892 form filed 09/23/2021.  Klose was cited in the PTO-892 form filed 05/06/2022.

With regards to Claim 11, Purushothaman teaches:
a computing apparatus for resolving a computer problem (¶ 0049-0050; Fig. 1; and ¶ 0019; regarding, e.g., adaptive support computing system 130 embodied as an apparatus.), the computing apparatus comprising:
a processor (Fig. 1 and ¶ 0020.);
a memory (Fig. 1 and ¶ 0020.); and
a communication interface coupled to each of the processor and the memory (Fig. 1 and ¶ 0020.),
wherein the processor is configured to:
receive, from a client computer (Fig. 1; ¶ 0019-0020; regarding, e.g., computing center[s] 120 including server[s] 122; and ¶ 0043-0044.) via the communication interface, an alert that indicates an existence of the computer problem (Fig. 1; ¶ 0043-0044; and ¶ 0034-0035.);
obtain data from the client computer that relates to the computer problem (Fig. 1; ¶ 0043-0044; and ¶ 0034-0035.);
determine, without human intervention (Fig. 1 and ¶ 0043-0045; regarding, e.g., initiating each step of solution steps automatically to determine success or failure of a solution associated with the solution steps.), a potential resolution based on the obtained data (Fig. 1 and ¶ 0043-0045.); and
apply, without human intervention (Fig. 1 and ¶ 0043-0045; regarding, e.g., applying a successful solution based on the automatically-applied solution steps.), the determined potential resolution to the client computer (Fig. 1 and ¶ 0043-0045.).
Purushothaman does not explicitly teach:
wherein the potential resolution includes at least one from among increasing a cloud infrastructure scale, decreasing a cloud infrastructure scale, reallocating disk space in a memory, and blocking a user account.
However, Suit teaches:
wherein the potential resolution includes at least one from among increasing a cloud infrastructure scale, decreasing a cloud infrastructure scale, reallocating disk space in a memory (Fig. 5 and col. 12, lines 48-63.), and blocking a user account.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Purushothaman with a triggered recommendation of reallocating disk space as taught by Suit because a simple substitution of one known element (providing one or more possible solutions such as restarting a server, restarting a service, terminating one or more communication channels, and the like – Purushothaman: ¶ 0016) for another (disk space reallocation) can be performed to obtain predictable results (providing known solution means for a broad range of system recovery in computer technology).
Purushothaman in view of Suit does not explicitly teach:
wherein the computer problem includes a data throughput rate being excessively low.
However, Klose teaches:
wherein the computer problem includes a data throughput rate being excessively low (col. 9, lines 45-66.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Purushothaman in view of Suit with the example of diminishing data throughput between computer devices as taught by Klose because a simple substitution of one known element (examples of identified problems – Purushothaman: ¶ 0036) for another (the example of diminishing data throughput) can be performed to obtain predictable results (providing a substitute and/or an additional known problem encountered in computer technology).

With regards to Claim 12, Purushothaman in view of Suit, further in view of Klose, teaches the apparatus of Claim 11 as referenced above.  Purushothaman in view of Suit, further in view of Klose, further teaches:
wherein the processor is further configured to determine the potential resolution without human intervention (Purushothaman: Fig. 1 and Purushothaman: ¶ 0043-0045.).

With regards to Claim 15, Purushothaman in view of Suit, further in view of Klose, teaches the apparatus of Claim 11 as referenced above.  Purushothaman in view of Suit, further in view of Klose, further teaches:
wherein the processor is further configured to receive, via the communication interface, a communication that includes at least one from among an event that relates to the computer problem and a metric that relates to the computer problem (Purushothaman: Fig. 1; Purushothaman: ¶ 0034-0035; and Purushothaman: ¶ 0043-0044.).

With regards to Claim 16, Purushothaman in view of Suit, further in view of Klose, teaches the apparatus of Claim 15 as referenced above.  Purushothaman in view of Suit, further in view of Klose, further teaches:
wherein the processor is further configured to determine the potential resolution based on both of the obtained data that relates to the computer problem and the received communication (Purushothaman: Fig. 1 and Purushothaman: ¶ 0043-0045.).

With regards to Claim 17, Purushothaman in view of Suit, further in view of Klose, teaches the apparatus of Claim 11 as referenced above.  Purushothaman in view of Suit, further in view of Klose, further teaches:
wherein the processor is further configured to retrieve, from a database that is accessible via the memory, historical data that relates to previous computer problems and/or resolutions (Purushothaman: Fig. 1; Purushothaman: ¶ 0036; Purushothaman: ¶ 0040; Purushothaman: ¶ 0042; and Purushothaman: ¶ 0044.).

With regards to Claim 18, Purushothaman in view of Suit, further in view of Klose, teaches the apparatus of Claim 17 as referenced above.  Purushothaman in view of Suit, further in view of Klose, further teaches:
wherein the processor is further configured to determine the potential resolution based on both of the obtained data that relates to the computer problem and the retrieved historical data (Purushothaman: Fig. 1; Purushothaman: ¶ 0036; Purushothaman: ¶ 0040; Purushothaman: ¶ 0042; and Purushothaman: ¶ 0044.).

With regards to Claim 19, Purushothaman in view of Suit, further in view of Klose, teaches the apparatus of Claim 18 as referenced above.  Purushothaman in view of Suit, further in view of Klose, further teaches:
wherein the processor is further configured to store the obtained data and a result of the determining of the potential resolution in the database (Purushothaman: Fig. 1; Purushothaman: ¶ 0036; Purushothaman: ¶ 0040; Purushothaman: ¶ 0042; and Purushothaman: ¶ 0044-0045.).

With regards to Claim 20, Purushothaman in view of Suit, further in view of Klose, teaches the apparatus of Claim 19 as referenced above.  Purushothaman in view of Suit, further in view of Klose, further teaches:
wherein the processor is further configured to use at least one machine learning algorithm to predict a future problem based on the stored obtained data, the stored result of the determining of the potential resolution, and the retrieved historical data (Purushothaman: Fig. 1; Purushothaman: ¶ 0036; Purushothaman: ¶ 0040; Purushothaman: ¶ 0042; and Purushothaman: ¶ 0044-0045.).

With regards to Claim 1, the apparatus of Claim 11 performs the same steps as the method of Claim 1, and Claim 1 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 11 by the teachings of Purushothaman in view of Suit, further in view of Klose.

With regards to Claim 2, Purushothaman in view of Suit, further in view of Klose, teaches the method of Claim 1 as referenced above.  The apparatus of Claim 12 performs the same steps as the method of Claim 2, and Claim 2 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 12 by the teachings of Purushothaman in view of Suit, further in view of Klose.

With regards to Claim 5, Purushothaman in view of Suit, further in view of Klose, teaches the method of Claim 1 as referenced above.  The apparatus of Claim 15 performs the same steps as the method of Claim 5, and Claim 5 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 15 by the teachings of Purushothaman in view of Suit, further in view of Klose.

With regards to Claim 6, Purushothaman in view of Suit, further in view of Klose, teaches the method of Claim 5 as referenced above.  The apparatus of Claim 16 performs the same steps as the method of Claim 6, and Claim 6 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 16 by the teachings of Purushothaman in view of Suit, further in view of Klose.

With regards to Claim 7, Purushothaman in view of Suit, further in view of Klose, teaches the method of Claim 1 as referenced above.  The apparatus of Claim 17 performs the same steps as the method of Claim 7, and Claim 7 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 17 by the teachings of Purushothaman in view of Suit, further in view of Klose.

With regards to Claim 8, Purushothaman in view of Suit, further in view of Klose, teaches the method of Claim 7 as referenced above.  The apparatus of Claim 18 performs the same steps as the method of Claim 8, and Claim 8 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 18 by the teachings of Purushothaman in view of Suit, further in view of Klose.

With regards to Claim 9, Purushothaman in view of Suit, further in view of Klose, teaches the method of Claim 8 as referenced above.  The apparatus of Claim 19 performs the same steps as the method of Claim 9, and Claim 9 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 19 by the teachings of Purushothaman in view of Suit, further in view of Klose.

With regards to Claim 10, Purushothaman in view of Suit, further in view of Klose, teaches the method of Claim 9 as referenced above.  The apparatus of Claim 20 performs the same steps as the method of Claim 10, and Claim 10 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 20 by the teachings of Purushothaman in view of Suit, further in view of Klose.


Response to Arguments
Regarding 35 U.S.C. 103, Applicant’s arguments with respect to Claims 1, 2, 5-12, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the Examiner respectfully disagrees with Applicant’s statement in the Remarks paperwork (filed 09/08/2022): “…the Examiner summarily cites FIG. 1 and paragraphs [0043] - [0045] of Purushothaman as providing relevant disclosures.  In response, even assuming arguendo that a person having ordinary skill in the art would understand the cited portions of Purushothaman as reading on those previously recited features, Applicant respectfully submits that Purushothaman provides no disclosure whatsoever in relation to these recited features being performed ‘without human intervention,’ as recited in each of independent claim 1 and independent claim 11.”  Applicant has not provided specific reasoning as to why Purushothaman doesn’t teach recited features being performed ‘without human intervention.’  As such, the Examiner respectfully asserts that Purushothaman teaches determining, without human intervention (Fig. 1 and ¶ 0043-0045; regarding, e.g., initiating each step of solution steps automatically to determine success or failure of a solution associated with the solution steps.), a potential resolution based on the obtained data (Fig. 1 and ¶ 0043-0045.); and applying, without human intervention (Fig. 1 and ¶ 0043-0045; regarding, e.g., applying a successful solution based on the automatically-applied solution steps.), the determined potential resolution to the client computer (Fig. 1 and ¶ 0043-0045.).  In other words, solution steps for a potential solution to a problem are automatically initiated, and, thus, the solution step(s) that change from being a potential solution step set to a successful solution to the problem are both determined and executed to arrive at success based on the automatic initiation.

Regarding 35 U.S.C. 101, Applicant's arguments filed 09/08/2022 have been fully considered, but they are not persuasive.

The Remarks argue that:
Applicant notes that in an Office Action dated July 26. 2021, the Examiner indicated that the rejections under 35 U.S.C. 101 have been withdrawn.  At least in this regard, Applicant respectfully traverses the grounds of the above-captioned rejection as being improper and/or no longer existing.
Specifically, as the Federal Circuit found the memory system in Visual Memory LLC v. NVIDIA Corp. to provide an improvement over prior systems in that it was useable with multiple different processors without compromising performance and without requiring separate systems for every process type, the features of the claims of the present application create an automated process for diagnosing and resolving computer problems without human intervention. see, e.g., ¶ 0002 of the present application as filed.  Thus, contrary to the assertion in the Office Action, it is submitted that the claims are not "directed to" an abstract idea under Prong 1 of Step 2A.
In the instant matter, it is submitted that the claims integrate any judicial exception to which the claims may be directed into a practical application thereof under Prong 2 of Step 2A, such as by limiting the claims to receiving, from a client computer, an alert that indicates an existence of the computer problem; obtaining data from the client computer that relates to the computer problem; determining, without human intervention, a potential resolution based on the obtained data; and applying, without human intervention, the determined potential resolution to the client computer, where the potential resolution includes at least one from among increasing a cloud infrastructure scale, decreasing a cloud infrastructure scale, reallocating disk space in a memory, and blocking a user account as claimed.  As a result, it is further submitted that the claims integrate any judicial exception into a practical application thereof and are not "directed to" any abstract idea under Prong 2 of Step 2A.

	However, the Examiner respectfully disagrees.

	With regards to # 1 above, it is respectfully submitted that the Examiner is allowed to change his ground(s) of rejection on the first Office action after a Request for Continued Examination.  As such, the rejection is proper.

	With regards to # 2 and # 3 above, the Examiner respectfully asserts that creating an automated process for diagnosing and resolving computer problems without human intervention is not equivalent to an improvement in technology and/or a practical application such as Visual Memory LLC v. NVIDIA Corp’s enhanced memory system.  Rather, the elements in the claims of the instant application do no more than automate mental processes using generic computer components as a tool.  Put another way, there is no improvement being made to a computer when the computer uses executing software programs for merely receiving or obtaining data, determining a problem, and applying an insignificant extra-solution activity.  See, e.g., MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality).

	For at least the reasoning provided above, Claims 1, 2, 5-12, and 15-20 remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	 

Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114